UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Banks4.1% Citigroup 36,900 1,830,609 Comerica 106,900 4,393,590 People's United Financial 213,200 3,353,636 Capital Goods5.8% 3M 34,950 4,954,861 Cummins 10,000 a 1,085,800 General Electric 71,350 1,799,447 Lockheed Martin 15,950 3,306,595 Snap-on 16,250 2,452,775 Consumer Durables & Apparel3.7% Hasbro 14,200 1,024,388 NIKE, Cl. B 43,500 5,349,195 PVH 22,900 2,334,426 Consumer Services2.1% Marriott International, Cl. A 71,750 Diversified Financials5.4% American Express 42,250 3,131,992 Franklin Resources 61,100 2,276,586 Legg Mason 34,400 1,431,384 Northern Trust 23,800 1,622,208 T. Rowe Price Group 62,250 4,326,375 Energy6.9% Baker Hughes 25,400 1,321,816 Exxon Mobil 4,600 342,010 Hess 38,550 1,929,813 Marathon Petroleum 95,500 4,424,515 Noble 24,000 a 261,840 Phillips 66 14,150 1,087,286 Spectra Energy 132,850 3,489,969 Tesoro 2,900 281,996 Valero Energy 50,700 3,047,070 Food, Beverage & Tobacco5.3% Campbell Soup 30,400 a 1,540,672 Coca-Cola Enterprises 93,150 4,503,803 Mondelez International, Cl. A 103,900 4,350,293 PepsiCo 22,800 2,150,040 Health Care Equipment & Services4.6% AmerisourceBergen 39,400 3,742,606 Cardinal Health 26,300 2,020,366 Cigna 9,700 1,309,694 Henry Schein 27,400 b 3,636,528 Household & Personal Products1.8% Clorox 36,650 Insurance5.8% ACE 43,400 4,487,560 Marsh & McLennan 75,300 3,932,166 Travelers 51,900 5,165,607 Materials3.6% Alcoa 45,250 437,115 Ecolab 11,950 1,311,154 International Flavors & Fragrances 41,800 4,316,268 Sigma-Aldrich 17,750 2,465,830 Media4.9% Discovery Communications, Cl. A 47,300 a,b 1,231,219 Time Warner 62,000 4,262,500 Time Warner Cable 16,550 2,968,573 Walt Disney 30,100 3,076,220 Pharmaceuticals, Biotech & Life Sciences12.7% Agilent Technologies 108,650 3,729,954 AstraZeneca, ADR 20,300 645,946 Biogen 10,350 b 3,020,234 Gilead Sciences 66,250 6,505,087 Mallinckrodt 4,600 b 294,124 Merck & Co. 108,700 5,368,693 PerkinElmer 52,500 2,412,900 Waters 33,250 b 3,930,483 Zoetis 95,900 3,949,162 Retailing2.1% Best Buy 8,200 304,384 Gap 19,300 550,050 Lowe's 8,000 551,360 Signet Jewelers 19,200 2,613,696 Tiffany & Co. 13,300 1,027,026 Semiconductors & Semiconductor Equipment1.3% Intel 24,700 744,458 Skyworks Solutions 28,100 2,366,301 Software & Services9.6% Accenture, Cl. A 50,950 5,006,347 Electronic Arts 48,300 b 3,272,325 Intuit 45,150 4,007,063 Microsoft 146,350 6,477,451 Symantec 50 973 Teradata 80,300 b 2,325,488 Xerox 166,000 1,615,180 Technology Hardware & Equipment9.5% Apple 103,800 11,449,140 Cisco Systems 187,175 4,913,344 Corning 280,200 4,797,024 EMC 51,625 1,247,260 Telecommunication Services1.4% CenturyLink 132,100 a Transportation2.5% Expeditors International of Washington 14,200 668,110 Norfolk Southern 4,050 309,420 Southwest Airlines 128,500 4,888,140 Utilities6.0% Exelon 161,600 4,799,520 NextEra Energy 52,900 5,160,395 Public Service Enterprise Group 74,500 3,140,920 Sempra Energy 9,400 909,168 Total Common Stocks (cost $203,314,436) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,301,144) 2,301,144 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,286,083) 1,286,083 c Total Investments (cost $206,901,663) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $6,464,539 and the value of the collateral held by the fund was $6,567,226, consisting of cash collateral of $1,286,083 and U.S. Government and Agency securities valued at $5,281,143. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $29,900,963 of which $40,335,907 related to appreciated investment securities and $10,434,944 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 12.7 Software & Services 9.6 Technology Hardware & Equipment 9.5 Energy 6.9 Utilities 6.0 Capital Goods 5.8 Insurance 5.8 Diversified Financials 5.4 Food, Beverage & Tobacco 5.3 Media 4.9 Health Care Equipment & Services 4.6 Banks 4.1 Consumer Durables & Apparel 3.7 Materials 3.6 Transportation 2.5 Retailing 2.1 Consumer Services 2.1 Household & Personal Products 1.8 Money Market Investments 1.5 Telecommunication Services 1.4 Semiconductors & Semiconductor Equipment 1.3 † Based on net assets. The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 229,693,917 - - Equity Securities - Foreign Common Stocks+ 3,521,482 - - Mutual Funds 3,587,227 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 23, 2015 By: /s/ James Windels James Windels Treasurer Date: November 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
